 PAPER HANDLERS' LOCAL NO. 261Paper Handlers' and Sheet Straighteners' UnionLocal No. 1, International Printing and GraphicCommunications Union, AFL-CIO and Ameri-can Bank Note Company and New York PlatePrinters' Union, Local No. 58, InternationalPlate Printers', Die Stampers' & Engravers'Union of North America, AFL-CIO. Case 2-CD-628March 25, 1981DECISION AND DETERMINATION OFDISPUTEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by American Bank Note Compa-ny, herein called the Employer, alleging that PaperHandlers' and Sheet Straighteners' Union, LocalNo. 1, International Printing and Graphic Commu-nications Union, AFL-CIO, herein called the Re-spondent or the Paper Handlers, had violated Sec-tion 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing or re-quiring the Employer to assign certain work to em-ployees it represented rather than to employeesrepresented by New York Plate Printers' Union,Local No. 58, International Plate Printers', DieStampers' & Engravers' Union of North America,AFL-CIO, herein called Plate Printers.Pursuant to notice, a hearing was held beforeHearing Officer Michael J. DiMattia on December5, 1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a New York corporation with its principalplace of business in Bronx, New York, is engagedin the printing of securities, bonds, and similar doc-uments. During the past year, the Employer pur-chased goods from outside the State of New Yorkhaving a value in excess of $50,000. The partiesalso stipulated, and we find, that the Employer isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and it will effectuatethe purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that PaperHandlers' and Sheet Straighteners' Union, LocalI By an order dated February 23, 1981, the Board granted the Charg-ing Party's motion to correct the transcript in certain respects.255 NLRB No. 38No. 1, International Printing and Graphic Commu-nications Union, AFL-CIO, and New York PlatePrinters' Union, Local No. 58, International PlatePrinters', Die Stampers' & Engravers' Union ofNorth America, AFL-CIO, are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeThe Employer recently purchased a Giori print-ing press, the only one in the New York area, touse in printing multicolored foreign currency. Mostof the printing presses used by the Employer usetwo types of paper: the document paper, on whichthe document is printed, and a drying medium ofsome sort that separates the printed documentswhile they dry. The document paper is fed intomost presses by an automatic feeding mechanism;the paper is stacked manually on a platform thatrises automatically as the paper is fed from the topof the stack into the press. Employees representedby the Plate Printers have traditionally stacked thedocument paper on the press and that work is notin dispute here. The drying medium used in mostpresses is a paraffin roll, which is loaded onto aspindle that feeds the paraffin into the press. Thisjob has traditionally been performed by employeesrepresented by the Paper Handlers, and is not indispute here. The Giori press does not use paraffinrolls as a drying medium; rather, it uses sheets ofinterleaving tissue paper that are fed into the pressby a mechanism similar to that which feeds thedocument paper: the interleaving sheets are stackedon a platform that rises automatically as the sheetsare fed into the press.B. The Work in DisputeThe work in dispute involves the stacking of thesheets of interleaving tissue paper on the automaticfeeding mechanism of the Giori press at the Em-ployer's Bronx, New York, facility.C. The Contentions of the PartiesThe Employer contends that it has assigned thestacking of the interleaving sheets on the Gioripress to employees represented by the Plate Print-ers for reasons of economy and efficiency, and pre-fers to continue that assignment. According to theEmployer, the press operator, represented by thePlate Printers, is always at the press and availableto load paper as needed. Moreover, the operator isresponsible generally for the press and is most fa-miliar with it, and the Employer prefers to haveone employee accountable for any problems occur-PAPER HANDLERS LOCAL NO. 261 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDring with the press. The Plate Printers agreed withthe contentions of the Employer.The Paper Handlers contends that the disputedwork should properly be assigned to employees itrepresents because the collective-bargaining agree-ment with the Employers states that the employeesit represents are responsible for the handling ofpaper in the Employer's operation, and this work isthe handling of paper. Traditionally, employeesrepresented by the Paper Handlers have loaded thedrying medium into presses. The Paper Handlersdenies that assignment of the work to the employ-ees it represents would be costly or inefficient;rather, it contends that those employees could per-form this function in the course of their otherduties, which consist mainly of transporting thestacks of paper-both document paper and dryingpaper-to and from the presses, and that no addi-tional employees would be needed to stack the in-terleaving sheets onto the Giori press.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.The parties stipulate, and we find, that on orabout October 21, 1980, Patrick Flannery, repre-senting the Paper Handlers, told George McCon-nin, director of industrial relations for AmericanBank Note Company, that if the disputed workwere not reassigned to employees represented bythe Paper Handlers, the Paper Handlers would takean unspecified "job action." No party contends thatthey have agreed upon a method for the voluntaryadjustment of this dispute. On the basis of theentire record, we conclude that there is reasonablecause to believe that a violation of Section8(b)(4)(D) has occurred and that there exists noagreed-upon method for the voluntary adjustmentof the dispute within the meaning of Section 10(k)of the Act. Accordingly, we find that this disputeis properly before the Board for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.2TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-2 N.L.R.B. v. Radio & Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers, AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).monsense and experience reached by balancingthose factors involved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreements, companypractice, and the nature of the workThe Employer is a party to a collective-bargain-ing agreement between the Printers League Sec-tion, a multiemployer bargaining agent, and thePaper Handlers, which defines the work of "Paperand/or Roll Handlers," the employees here repre-sented by the Paper Handlers. Section 66 of thatagreement says, "The handling, hauling, packing,loading or unloading of paper in sheet form,whether packed in bundles ...cased, baled, orupon platforms, printed or unprinted, comes underthis classification ...provided that this does notapply to the handling of job press work printed orunprinted ...." The Paper Handlers contendsthat this contractual provision entitles the employ-ees they represent to perform the disputed work.The contract between the Employer and the PlatePrinters does not specify the tasks to be performedby employees that Union represents, except to saythat they are "engaged in production as PlatePrinters and as Plate Provers" and that the em-ployees to whom the disputed work has been as-signed must be "qualified ...to operate [Employ-er's] rotary press equipment." However, it appearsfrom the record that the employees represented bythe Plate Printers "handle" document paper whenthey load it onto the automatic feeding mechanismsof the presses. It thus appears that the Paper Han-dlers contractual provision does not include allhandling of paper, but only that which is tradition-ally the work of paper or roll handlers in the in-dustry. The word "platform" in this provisionrefers, it would seem, to the "skids" on whichstacks of paper are transported by the paper han-dlers from one part of the plant to another.Because there is only one Giori press in the NewYork area, the only relevant past practice is that ofthe Employer. The Giori press is the only pressthat uses sheet paper as a drying medium, and thedrying medium is fed into the press from a fixedplatform-as opposed to a removable platform-automatic feeding mechanism. Where an employerinstitutes a new production process, the Board willdetermine "company practice" regarding work as-signment by comparing the nature of the tasks in-volved in the new process to the tasks traditionallyperformed by employees, rather than comparing3 International Association of Machinists. Lodge No 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962)._ , _ PAPER HANDLERSthe function in the production process of the disput-ed work to that of the employees' traditionalwork.4Therefore, the important characteristic ofthe work disputed here is not that it involves intro-ducing a drying medium into the press such as themounting of paraffin rolls onto spindles-which isthe work of paper handlers-but that it involvesthe stacking of sheets of paper onto a platform thatis an integral part of the press. In the latter respect,the work is no different than stacking documentpaper onto the automatic feeding mechanism,which is traditionally the work of the press opera-tor, represented by the Plate Printers. Therefore,we find that these factors favor assignment of thedisputed work to employees represented by thePlate Printers.2. Skills, economy, and efficiencyIt appears from the record that the disputedwork requires little skill, and that an employee canbe quickly trained to perform it. The Employercontends that the press operator, represented bythe Plate Printers, can stack the interleaving paperonto the Giori press in the course of his otherduties, and would be immediately available whenthe paper is required. However, it appears from therecord that the same would be true of the employ-ees represented by the Paper Handlers, inasmuch asthey are ultimately responsible for providing paperto the presses-thus, they must supply stacks ofpaper on skids as it is needed-and their duties in-clude loading the drying medium onto otherpresses. Therefore, these factors do not favor anaward of the disputed work to either group of em-ployees.3. The Employer's preferenceThe Employer prefers to continue assigning thedisputed work to employees represented by thePlate Printers.4 Cf. International Union of Operating Engineers. Local 8 and/or 399,AFL-CIO (Pabst Brewing Co), 238 NLRB 1302, 1304 (1978) (contractualprovision and past practice regarding assignment of tasks involved in oldmethod of water purification irrelevant to assignment of different tasksrequired for a new method).S' LOCAL NO. 1 263ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented by theNew York Plate Printers' Union Local No. 58 areentitled to perform the work in dispute. We reachthis conclusion relying on the nature of the task ascompared to the nature of tasks performed in thepast by the Plate Printers and the Paper Handlersat the Employer's facility, and on the Employer'spreference. In making this determination, we areawarding the work in question to employees whoare represented by New York Plate Printers' UnionLocal No. 58, but not to that Union or its mem-bers. The present determination is limited to theparticular controversy which gave rise to this pro-ceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of American Bank Note Company,who are represented by New York Plate Printers'Union Local No. 58, are entitled to stack sheets ofinterleaving paper onto the platform of the auto-matic feeding mechanism of the Giori press at theEmployer's Bronx, New York, facility.2. Paper Handlers' and Sheet Straighteners'Union Local No. 1, is not entitled by any meansproscribed by Section 8(b)(4)(D) of the Act toforce or require American Bank Note Company toassign the disputed work to employees representedby that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Paper Handlers' andSheet Straighteners' Union Local No. 1, shallnotify the Regional Director for Region 2, in writ-ing, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D) of the Act, to assign the disput-ed work in a manner inconsistent with the abovedetermination.